Citation Nr: 1443404	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-30 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has indicated that his bilateral hearing loss makes it difficult to hear conversations when there is background noise, and causes frustration and embarrassment.  See, e.g., VA Form 9 received November 2011.  VA examiners in January 2010 and July 2013 opined that the Veteran's bilateral hearing loss leads to difficulty hearing.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.


FINDING OF FACT

The most probative evidence of record reflects that, at its most severe, the Veteran's service-connected bilateral hearing loss is manifested by Level II impairment for the right ear and Level I impairment for the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2009 satisfied the duty to notify provisions with respect to the Veteran's claim for a compensable rating for bilateral hearing loss, and it notified him of the regulations pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in January 2010 and July 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file, or took a detailed medical history from the Veteran consistent with the evidence of record, addressed the functional effects of the Veteran's bilateral hearing loss, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See Martinak v. Nicholson, 21 Vet. App. 447, 455; see generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria for Rating Disabilities Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Legal Criteria for Rating Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA (2013). 

The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the claim period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss in detail the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  He contends that the bilateral hearing loss makes it difficult to hear conversations in person and on the telephone, especially when there is background noise.  He contends that he often must ask people to repeat themselves and that this causes embarrassment.  The Veteran reports, and the record confirms, that he received hearing aids in March 2010 from Hunter Holmes McGuire VA Medical Center.  He reports that he continues to have difficulty hearing despite the hearing aids.  See VA Form 9 received November 2011.

The Veteran was provided a VA examination in January 2010.  The January 2010 VA examiner opined that the Veteran's bilateral hearing loss has "significant effects" on the Veteran's occupation, and that the disability's impact on the Veteran's occupational activities is "hearing difficulty."  The pertinent audiometric results, measured in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
15
50
60
35
LEFT
5
10
35
55
26.25

Speech recognition test scores using the Maryland CNC speech discrimination test were 96 percent in the right ear and 100 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

The Veteran underwent audiological testing at Balance and Ear Center in November 2011.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
60
75
50
LEFT
25
45
70
85
56.25

Speech recognition test scores using PB Word List were 100 percent in the right ear and 96 percent in the left ear.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

For the November 2011 audiological report from Balance and Ear Center, only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided.  However, as the audiometric results are conveyed in a straightforward graph, the charts may be examined to determine the numeric values of the puretone levels for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

Additionally, the Board notes that under governing regulations, testing for a hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the private audiometric tests was conducted in the manner prescribed.  In fact, the private audiological report only references use of PB Word List when reporting the speech discrimination scores.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of the audiological report is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and based upon the results shown, the Veteran still would not warrant a compensable rating under the rating criteria even if it was found to be suitable for rating purposes.

The Veteran was provided another VA examination in July 2013.  At the examination, the Veteran reported that his bilateral hearing loss makes it difficult to hear conversations, especially when there is background noise.  The pertinent audiometric results, measured in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
60
70
43.75
LEFT
20
45
50
75
47.5

Speech recognition test scores using the Maryland CNC speech discrimination test were 88 percent in the right ear and 92 percent in the left ear.  The July 2013 VA examiner opined that the use of the speech discrimination scores was appropriate for the Veteran.  The results of the audiological testing do not reflect an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level II impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a noncompensable rating is warranted.

The Board acknowledges the Veteran's statement indicating he underwent a hearing test at the Hunter Holmes McGuire VA Medical Center on September 25, 2012.  See VA Form 21-4138 Statement in Support of Claim dated October 2012.  VA treatment records indicate that on that date the Veteran did undergo puretone audiometry testing and that the testing revealed normal hearing to profound hearing loss.  All records were requested; however, there is no indication that any specific puretone thresholds were recorded for this hearing test.  As specific puretone thresholds are required to calculate VA disability ratings for hearing loss under 38 C.F.R. § 4.85, the test is not probative for VA disability rating purposes.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a compensable rating under VA's tables for rating a hearing loss disability because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board attaches greater probative weight to the medical records and clinical findings from the skilled medical professionals than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.

The evidence does not reflect any period during which a compensable rating for the Veteran's service-connected bilateral hearing loss would be warranted and, therefore, staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In light of the above, the preponderance of the evidence is against the claim.  The benefit of the doubt rule does not apply and entitlement to a compensable rating for bilateral hearing loss, is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.

The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran stated that the bilateral hearing loss makes it difficult to hear conversations in person and on the telephone when there is background noise.  The effect on his occupation as reported by the VA examination is difficulty hearing and understanding speech.  The symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a compensable rating for bilateral hearing loss, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


